Case 1:21-cr-00061-JAO Document 43 Filed 05/18/21 Page 1 of 5        PageID #: 173




JUDITH A. PHILIPS                             DANIEL S. KAHN
Acting United States Attorney                 Acting Chief, Fraud Section
District of Hawaii                            Criminal Division, U.S. Dept. of
Justice

CRAIG S. NOLAN                                THOMAS J. TYNAN
Assistant U.S. Attorney                       Trial Attorney
Room 6100, PJKK Federal Building              U.S. Dept. of Justice
300 Ala Moana Blvd.                           Criminal Division, Fraud Section
Honolulu, Hawaii 96850                        1400 New York Avenue, N.W.
Telephone: (808) 541-2850                     Washington, D.C. 20005
Facsimile: (808) 541-2958                     Telephone: (202) 768-1136
E-mail: Craig.Nolan@usdoj.gov                 E-mail: Thomas.Tynan@usdoj.gov

Attorneys for Plaintiff
UNITED STATES OF AMERICA

                  IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF HAWAII

UNITED STATES OF AMERICA,             )       CR. NO. 21-00061 JAO
                                      )
                   Plaintiff,         )
                                      )       PROTECTIVE ORDER
            vs.                       )
                                      )
MARTINKAO,                            )
                                      )
                                      )
                   Defendant.         )


                                PROTECTIVE ORDER

      This matter is before the Court on the Motion of the United States seeking a

protective order pursuant to Federal Rule of Criminal Procedure 16(d). Defendant

                                          5
Case 1:21-cr-00061-JAO Document 43 Filed 05/18/21 Page 2 of 5           PageID #: 174




stipulates to the Motion and consents to entry of the proposed protective order.

The Court, having considered the Motion and being otherwise sufficiently advised,

hereby GRANTS the Motion.

      IT IS HEREBY ORDERED:

      1.     All of the materials provided by the United States in preparation for,

or in connection with, any stage of the proceedings in this case (collectively, "the

materials") are subject to this protective order and may be used by defendant and

defendant's counsel (defined as counsel of record in this case) solely in connection

with the defense of this case, and for no other purpose, and in connection with no

other proceeding, without further order of this Court.

      2.     Defendant and defendant's counsel shall not disclose the materials or

their contents directly or indirectly to any person or entity other than persons

employed to assist in the defense, persons who are interviewed as potential

witnesses, counsel for potential witnesses, and other persons to whom the Court

may authorize disclosure (collectively, "authorized persons"). Potential witnesses

and their counsel may be shown copies of the materials as necessary to prepare the

defense, but may not retain copies without prior permission of the Court. The

materials and their contents shall not be disclosed either directly or indirectly to




                                           6
Case 1:21-cr-00061-JAO Document 43 Filed 05/18/21 Page 3 of 5         PageID #: 175




any person or entity outside of the United States without prior authorization from

the Court.

      3.     Defendant, defendant's counsel, and other authorized persons shall

not copy or reproduce the materials except in order to provide copies of the

materials for use in connection with this case by the defendant, defendant's

counsel, and other authorized persons. Such copies and reproductions shall be

treated in the same manner as the original materials.

      4.     Defendant, defendant's counsel, and other authorized persons shall

not disclose any notes or records of any kind that they make in relation to the

contents of the materials, other than to authorized persons, and all such notes or

records are to be treated in the same manner as the original materials.

      5.     Before providing materials to an authorized person, defense counsel

must provide the authorized person with a copy of this Order and require the

authorized person to sign a statement acknowledging that the authorized person has

received a copy of and revieweq this Order, and has agreed to be bound by its

terms and conditions subject to sanctioning by the Court for any violations of this

Order. Defense counsel shall maintain a copy of the signed statement of each

authorized person for a period of twelve months after the conclusion of all stages




                                          7
Case 1:21-cr-00061-JAO Document 43 Filed 05/18/21 Page 4 of 5            PageID #: 176




of this case, and shall provide copies of the signed statement of each authorized

person to the government upon request.

      6.     Upon conclusion of all stages of this case, all of the materials and all

copies made thereof shall be disposed of in one of three ways, unless otherwise

ordered by the Court. The materials may be (a) destroyed; (b) returned to the

United States; or (c) retained in defense counsel's case file. The Court may require

a certification as to the disposition of any such materials. In the event that the

materials are retained by defense counsel, the restrictions of this Order continue in

effect for as long as the materials are so maintained, and the materials may not be

disseminated or used in connection with any other matter without further order of

the Court.

      7.     The restrictions set forth in this Order do not apply to documents that

are or become part of the public court record, including documents that have been

received in evidence at other trials, nor do the restrictions in this Order limit

defense counsel in the use of discovery materials in judicial proceedings in this

case, except that any document filed by any party that attaches or otherwise

discloses specially identified sensitive information by the United States shall be

filed under seal to the extent necessary to protect such information, absent prior

permission from this Court.


                                            8
Case 1:21-cr-00061-JAO Document 43 Filed 05/18/21 Page 5 of 5          PageID #: 177




      8.     Nothing contained in this Order shall preclude any party from

applying to this Court for further relief or for modification of any provision hereof.

      DAT ED: May 18, 2021, at Honolulu, Hawaii.




UNITED STATES v. MARTIN KAO,-
Cr. No. 21-00061 JAO
"Protective Order"

                                          9
